DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0058823 to Ohmi et al. (Ohmi).
Regarding claim 1, Ohmi discloses a screw compressor comprising: 
a housing (100, figs. 1-5; [26]); 
a first rotor (110, 120, figs. 1-5; [26]) rotatable about a first axis relative to the housing; 
a second rotor (the other of 110, 120, figs. 1-5; [26]) rotatable about a second axis relative to the housing, the second rotor being enmeshed with the first rotor (figs. 1-5; [26]); and 


Regarding claim 2, Ohmi discloses the screw compressor of claim 1, wherein the motor is an external rotor motor (motor 140A drives external rotor 110; figs. 1-5; [26]).

Regarding claim 3, Ohmi discloses the screw compressor of claim 1, wherein the first rotor further comprises a first hollow cavity (112, 122, figs. 1-5; [26]), at least a portion of the motor being positioned within the first hollow cavity (figs. 1-5; [26]).

Regarding claim 4, Ohmi discloses the screw compressor of claim 3, wherein the first hollow cavity is arranged adjacent a first end of the first rotor (figs. 1-5; [26]).

Regarding claim 17, Ohmi discloses the screw compressor of claim 1, wherein the first rotor is a male rotor (110, figs. 1-5; [26]) and the second rotor is a female rotor (120, figs. 1-5; [26]).

Regarding claim 18, Ohmi discloses the screw compressor of claim 1, wherein the first rotor is a female rotor (120, figs. 1-5; [26]) and the second rotor is a male rotor (110, figs. 1-5; [26]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi as applied to claim 3 above, and further in view of US 2015/0292504 to Wang.
Regarding claim 5, Ohmi discloses the screw compressor of claim 3, but does not explicitly disclose that the motor further comprises a motor stator and a motor rotor, the motor stator including at least one electromagnetic coil spaced about an outer periphery of the motor stator, and the motor rotor including at least one magnet spaced about an inner periphery of the motor rotor.
However, use of a motor that utilizes electromagnetic coils and magnets to rotate a shaft is well known in the art. Wang discloses a motor that comprises a motor stator ([73]) and a motor rotor (1, fig. 1; abstract; [40]-[43]), the motor stator including at least one electromagnetic coil (5, fig. 1; [44]) spaced about an outer periphery of the motor stator, and the motor rotor including at least one magnet spaced about an inner periphery of the motor rotor ([73]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Wang with the device of Ohmi so as to achieve advantages such as being leakage-free, coupling-free, spark-free, cavitation-free, capable of self-speed regulation, capable of turning, magnetizable and 

Regarding claim 6, Ohmi combined with Wang discloses the screw compressor of claim 5, wherein the motor stator is fixedly positioned within the first hollow cavity (figs. 1-5; [26]; Ohmi).

Regarding claim 7, Ohmi combined with Wang discloses the screw compressor of claim 5, wherein the motor rotor is formed as part of a body of the first rotor (since motor of Ohmi is part of or is employed within the first rotor, once it is modified with motor of Wang, it will still be employed within the rotors 110, and 120).

Regarding claim 8, Ohmi combined with Wang discloses the screw compressor of claim 5, wherein the at least one magnet and the at least one electromagnetic coil are axially aligned (see fig. 1; Wang).

Regarding claim 9, Ohmi combined with Wang discloses the screw compressor of claim 5, further comprising a first shaft (150A, 150 B, figs. 1-5; [26]; Ohmi) for rotatably mounting the first rotor, the first shaft being rotatable about the first axis with the first rotor.

Regarding claim 10, Ohmi combined with Wang discloses the screw compressor of claim 9, wherein the first shaft is integrally formed with the first rotor (shafts are integrated with the rotors; figs. 1-5; [26]; Ohmi).



Regarding claim 12, Ohmi combined with Wang discloses the screw compressor of claim 9, wherein the first shaft extends through an opening formed in the motor stator and is connected to the motor stator via at least one bearing (Ohmi discloses shafts attached via bearings; [34]-[38]).

Regarding claim 13, Ohmi combined with Wang discloses the screw compressor of claim 5, wherein the second rotor further comprises a second hollow cavity (figs. 1-5; [26] ; Ohmi).

Regarding claim 14, Ohmi combined with Wang discloses the screw compressor of claim 13, further comprising a second shaft (150A, 150 B, figs. 1-5; [26]; Ohmi) for rotatably mounting the second rotor, wherein the second shaft extends through the second hollow cavity.

Regarding claim 15, Ohmi combined with Wang discloses the screw compressor of claim 14, wherein the second shaft is stationary (the shaft 150A or 150B of Ohmi is stationary relative to its axis).

Regarding claim 16, Ohmi combined with Wang discloses the screw compressor of claim 14, wherein the second rotor is coupled to the second shaft via at least one bearing (Ohmi discloses shafts attached via bearings; [34]-[38]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,738,781 to Johnson et al.
US 4,983,106 to Wright et al.
US 3,184,155 to William R Crooks.
US 2015/0292504 to Wang
All references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.S/Examiner, Art Unit 3746           

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746